Name: Commission Regulation (EEC) No 218/88 of 26 January 1988 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 21 /2327. 1 . 88 COMMISSION REGULATION (EEC) No 218/88 of 26 January 1988 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3908/87 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 39 1 8/87 f); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3918/87 to the quota ­ tions and- other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980 , p . 1 . (2) OJ No L 370, 30 . 12 . 1987, p . 16 . 0 OJ No L 369, 29 . 12. 1987, p . 11 . Official Journal of the European Communities 27. 1 . 88No L 21 /24 ANNEX to the Commission Regulation of 26 January 1988 fixing the import levies on frozen sheepmeat and goatmeat ( 1) (ECU/100 kg) CN code Week No 5 from 1 to 7 February 1988 Week No 6 from 8 to 14 February 1988 Week No 7 from 15 to 21 February 1988 Week No 8 from 22 to 28 February 1988 Week No 9 from 29 February to 6 March 1988 0204 30 00 217,723 222,703 225,500 - 227,510 229,693 0204 41 00 217,723 222,703 225,500 227,510 229,693 0204 42 10 152,406 155,892 157,850 159,257 160,785 0204 42 30 239,495 244,973 248,050 250,261 252,662 0204 42 50 283,040 289,514 293,150 1 295,763 298,601 0204 42 90 283,040 289,514 293,150 295,763 298,601 0204 43 00 396,256 405,319 410,410 414,068 418,041 0204 50 51 217,723 222,703 225,500 227,510 229,693 0204 50 53 152,406 155,892 157,850 159,257 160,785 0204 50 55 239,495 244,973 248,050 250,261 252,662 0204 50 59 283,040 289,514 293,150 295,763 298,601 0204 50 71 283,040 289,514 293,150 295,763 298,601 0204 50 79 396,256 405,319 410,410 414,068 418,041 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.